FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month December 2014 No. 5 TOWER SEMICONDUCTOR LTD. (Translation of registrant's name into English) Ramat Gavriel Industrial Park P.O. Box 619, Migdal Haemek, Israel 23105 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x On December 18, 2014, the registrant announce Presenting at the 17th Annual Needham Growth Conference in New York SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOWER SEMICONDUCTOR LTD. Date: December 18, 2014 By: /s/Nati Somekh Name:Nati Somekh Title:Corporate Secretary TowerJazz to Present at the 17th Annual Needham Growth Conference in New York MIGDAL HAEMEK, Israel – December 18, 2014 – TowerJazz (NASDAQ: TSEM), the global specialty foundry leader, today announced that its Chief Executive Officer, Mr. Russell Ellwanger, will present at the 17th Annual Needham Growth Conference. The Needham Growth Conference is taking place at the New York Palace Hotel in New York. TowerJazz is scheduled to present in the 4th Floor, Adams Room at 4:10pm Eastern Time on Tuesday, January 13, 2015. A live webcast will be available through a link on the TowerJazz investor relations website. At the conference there will be an opportunity for investors to meet one-on-one with Russell Ellwanger, CEO. Interested investors should contact the conference organizers or the Investor Relations team at TowerJazz at towerjazz@gkir.com. About TowerJazz Tower Semiconductor Ltd. (NASDAQ: TSEM, TASE: TSEM) and its fully owned U.S. subsidiary Jazz Semiconductor, Inc. operate collectively under the brand name TowerJazz, the global specialty foundry leader. TowerJazz manufactures integrated circuits, offering a broad range of customizable process technologies including: SiGe, BiCMOS, mixed-signal/CMOS, RF CMOS, CMOS image sensor, integrated power management (BCD and 700V), and MEMS. TowerJazz also provides a world-class design enablement platform for a quick and accurate design cycle as well as Transfer Optimization and development Process Services (TOPS) to IDMs and fabless companies that need to expand capacity. To provide multi-fab sourcing and extended capacity for its customers, TowerJazz operates two manufacturing facilities in Israel (150mm and 200mm), one in the U.S. (200mm) and three additional facilities in Japan (two 200mm and one 300mm) through TowerJazz Panasonic Semiconductor Co. (TPSCo), established with Panasonic Corporation of which TowerJazz has the majority holding. Through TPSCo, TowerJazz provides leading edge 45nm CMOS, 65nm RF CMOS and 65nm 1.12um pixel technologies.For more information, please visit www.towerjazz.com and www.tpsemico.com. Contact: Tower Semiconductor GK Investor Relations Noit Levi, + Kenny Green, 1 (646) 201 9246 Noit.levi@towerjazz.com towerjazz@gkir.com
